Citation Nr: 0609306	
Decision Date: 03/30/06    Archive Date: 04/07/06

DOCKET NO.  02-08 948	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to a compensable rating for malaria.    


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Carr, Associate Counsel 




INTRODUCTION

The appellant served on active duty from March 1942 to 
January 1946.  This matter comes before the Board of 
Veterans' Appeals (Board) from a March 2002 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana, which denied the appellant's claim 
for a compensable rating for his service-connected malaria.  

In April 2003, the Board issued a decision denying the 
appellant's claim of entitlement to a compensable rating for 
malaria.  By an April 2005 order of the United States Court 
of Appeals For Veterans Claims (Court), the April 2003 Board 
decision was set aside and the matter was remanded.  Pursuant 
to the April 2005 Court order, the Board remanded the matter 
for additional development in December 2005.  It is now again 
before the Board for disposition.


FINDING OF FACT

Malaria is shown to have been inactive for many years and 
there is no objective evidence of residual liver, spleen or 
other organ or system damage.  


CONCLUSION OF LAW

A compensable rating for malaria is not warranted.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.88b, Diagnostic 
Code 6304 (2005).  


REASONS AND BASES FOR FINDING AND CONCLUSION

          				I.  Increased Rating

The veteran contracted malaria while serving on active duty 
in the South Pacific during World War II.  He was granted 
service connection for malaria in January 1946 and awarded a 
10 percent rating.  This rating was reduced to 0 percent from 
April 1947.  In December 2001, the veteran filed a claim 
seeking a compensable rating.  He has appealed the RO rating 
decision, which denied him a compensable rating for his 
service-connected malaria.  

Disability evaluations are based upon the average impairment 
of earning capacity as contemplated by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2005).  
Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2005).  When 
rating the veteran's service-connected disability, the entire 
medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  In cases where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Malaria is evaluated under Diagnostic Code 6304.  Under this 
provision, a 100 percent rating for malaria is assigned when 
there is an active disease process.  Relapses must be 
confirmed by the presence of malarial parasites in blood 
smears.  Thereafter, residuals such as liver or spleen damage 
are to be rated under the appropriate system.  See 38 C.F.R. 
§ 4.88b, Diagnostic Code 6304.  

The medical evidence in this case includes the veteran's 
written statements, VA outpatient treatment reports, and VA 
examination reports dated in January 2002 and December 2005.

In his claim, the veteran stated that he had dizzy spells 
with weakness and a hot, sweaty sensation.  In his 
substantive appeal, received in July 2002, he stated that he 
still had hot flashes at night with profuse sweating.  He 
also described an episode in which he was forced to pull off 
the road for five to ten minutes due to hot flashes and 
dizziness.  He stated that this was not an uncommon 
occurrence.  Additionally, he stated that he would develop a 
very bad condition of bodily weakness in conjunction with the 
dizziness.  

VA outpatient treatment records from April 2001 noted that 
the veteran did not have any symptoms or signs of ongoing 
malaria.  A report from December 2001 simply showed that the 
veteran had a history of malaria.  

A VA examination report, dated in January 2002, described his 
episode of malaria while on active duty in the South Pacific 
and remarked that he had no further recurrences of it.  The 
report further noted that the veteran stated that he has had 
no further malarial-type symptoms in all of the years 
subsequent to that initial event.  The examiner then stated 
that he did have symptoms in the past fifteen years of cold 
and heat intolerance, as well as some diaphoresis, especially 
at night.  Upon examination, it was noted that his abdomen 
was soft, nontender, and nondistended without 
hepatosplenomegaly.  A malarial smear test was performed with 
a negative result; there were no malarial parasites observed 
in thick or thin smears.  

A July 2005 VA progress note indicated that the veteran had a 
history of malaria while in service with a fluctuation in his 
liver function tests.  Multiple occasions were noted wherein 
SGPT was elevated.  

A December 2005 VA examination report noted that the veteran 
had a history of malaria in 1944, but that he had not had a 
recurrence since that time.  It was stated that he currently 
did not have any symptoms of chills or fever and that his 
only complaint was that he has had elevated liver function 
tests in the past.  It was stated that he occasionally had 
some fever, but that he had not had jaundice, chills and 
fever, or any hospitalizations for any febrile illness 
related to malaria since 1944.  Upon physical examination, he 
did not have jaundice and his weight was stated to be stable.  
He also did not have any residuals of malnutrition or vitamin 
deficiency, but he did have iron deficiency anemia.  His 
abdomen was soft and nontender.  There was no enlargement of 
the liver or spleen.  He did not have any joint complaints 
secondary to the malaria.  The malaria smear was negative and 
ALT was stated to be normal.  In this regard, the examiner 
stated that the SGPT, which is a liver function test, is now 
known by the name of ALT; it was stated to be the formal 
designation for the previous SGPT test.  It was remarked that 
an April 2004 CT of the abdomen was normal.  It was also 
noted that a previous ultrasound of the abdomen showed an 
impression of fatty enlargement of the liver likely from 
fatty infiltrate, hepatitis, or cirrhosis.  The examiner 
diagnosed malaria, inactive, with no evidence of recurrence 
since 1944.  It was stated, "[i]t is this examiner's opinion 
that the veteran's elevated SGPT level in the past, which is 
now known as ALT, is not caused by or a result of his 
service-connected malaria."  In this regard, the examiner 
noted that elevations of the liver enzyme such as the SGPT or 
the ALT can be caused from numerous factors, such as over-
the-counter medications, anemia with breakdown of red blood 
cells, as well as by malaria.  However, the examiner 
emphasized that the veteran had not had an episode of malaria 
since 1944.  The examiner further stated that, had the 
malaria been the offending factor, then it could be expected 
that the veteran would have had a chronic and persistent 
elevation of the liver functions since 1944.  This, though, 
he stressed was not the case.  The examiner commented that 
the slight occasional elevation of the liver function was 
most likely related to gallbladder disease, but also noted 
other factors that could have contributed to the occasional 
slight elevation of the liver function.  He then remarked 
that this slight occasional elevation of the liver function 
did not, in and of itself, indicate a liver disease, 
stressing that it was only a laboratory test.  It was noted 
that it was not persistently elevated and that, when it was, 
it was only mildly elevated.  He therefore stated, "it is my 
conclusion that malaria is not a very likely cause for this 
occasional elevation of the liver test."      

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the veteran's claim.  
No manifestation of malaria as an active disease process has 
been shown.  The medical evidence indicates only a history of 
malaria.  The complete medical evidence shows neither 
malarial parasites on blood testing nor any malarial residual 
manifested by liver and/or spleen damage; there has been no 
objective medical evidence of malaria or residuals thereof 
for many years.  In this regard, the Board refers to the 
December 2005 VA examination report wherein the examiner 
specifically stated that the veteran's elevated SGPT level in 
the past, which is now known as ALT, was not caused by or a 
result of his service-connected malaria.

While the veteran may attribute symptoms to malaria, he is a 
layman and is not competent to provide a medical opinion on 
diagnosis or etiology of a condition.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  Hence, in the absence of any 
compensable disabling feature of malaria, the requirements 
for a compensable rating have not been met.  

Since the preponderance of the evidence is against the claim 
for a compensable evaluation, the benefit-of-the-doubt rule 
is not for application and the claim must be 
denied. 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

					II.  VCAA

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), codified as amended at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107.  This law eliminates the concept of a well-
grounded claim and redefines the obligations of VA with 
respect to the duty to provide notice and assistance.        

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Pub. L. No. 
106-475, § 7(a), 114 Stat. 2096, 2099 (2000); 38 U.S.C.A. § 
5107 note (Effective and Applicability Provisions) (West 
2002).  Regulations implementing the VCAA were adopted.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

VA has a duty to notify the appellant and his representative 
of any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102 and 5103 (West 2002); 
38 C.F.R. § 3.159(b).  Here, the veteran was sent a letter in 
January 2002, which informed him of what evidence was needed 
in order to establish entitlement, what evidence VA had in 
the veteran's claims file and, further, what evidence VA 
still needed to obtain from him in order to decide his claim.        

The Court of Appeals for Veterans Claims (Court) has 
emphasized that the provisions of the VCAA impose new notice 
requirements on the part of VA.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Specifically, VA has a duty to 
notify a claimant (and his representative) of any 
information, whether medical or lay evidence or otherwise, 
not previously provided to VA that is necessary to 
substantiate a claim.  38 U.S.C.A. § 5103 (West 2002).  As 
part of that notice, VA shall indicate which portion of that 
information and evidence, if any, is to be provided by the 
claimant and which portion, if any, VA will attempt to obtain 
on behalf of the claimant.  Id.
  
Here, a December 2005 letter informed the veteran that that 
VA's duty to assist included developing for all relevant 
records from any federal agency (to include military records, 
VA medical records, or Social Security Administration 
records), and making reasonable efforts to get relevant 
records not held by a federal agency (to include from state 
or local governments, private doctors and hospitals, or 
current or former employers).  The letter also informed the 
veteran that VA would provide a medical examination or obtain 
a medical opinion if it was determined that such was 
necessary to decide his claim.    
     
In addition, the January 2006 supplemental statement of the 
case (SSOC) reiterated the above-described duties, stating 
that provided certain criteria were met, VA would make 
reasonable efforts to help him to obtain relevant records 
necessary to substantiate his claims, to include developing 
for all relevant records not in the custody of a Federal 
department or agency, see 38 C.F.R. § 3.159(c)(1) (2005), to 
include records from State or local governmental sources, 
private medical care providers, current or former employers, 
and other non-Federal government sources.  He was further 
advised that VA would make efforts to obtain records in the 
custody of a Federal department or agency.  See 38 C.F.R. 
§ 3.159(c)(2) (2005).  Finally, he was notified that VA would 
obtain his service medical records and other relevant records 
pertaining to his active duty that are held or maintained by 
a governmental entity, records of relevant medical treatment 
or examination at VA health care facilities or at the expense 
of VA, and any other relevant records held by any Federal 
department or agency which he adequately identifies and 
authorizes VA to obtain.  See 38 C.F.R. § 3.159(c)(3) (2005).  
Given the foregoing, the Board finds that VA has complied 
with its duty to notify the appellant of the duties to obtain 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002). 
 
The Court's decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) held, in part, that a VCAA notice consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This 
new "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).  

Here, although the VCAA notice letters sent to the veteran 
did not specifically request that he inform VA of any 
evidence or information that he thought would support his 
appeal, or that if such evidence was in his possession, he 
was to send it to VA, the Board finds that the appellant was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to his claim.  For instance, the January 
2006 SSOC included the language of 38 C.F.R. § 3.159(b)(1), 
from which the Court obtained the fourth notice element.  
Thus, the VCAA notice letters, combined with the January 2006 
SSOC, clearly comply with the section 5103 content 
requirements, to include 38 C.F.R. § 3.159(b)(1).  

The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied, it has relied on 
communications other than the RO's VCAA notice letters to the 
appellant.  However, at bottom, what the VCAA seeks to 
achieve is to give the appellant notice of the elements 
outlined above.  Once that has been done- whether it has been 
done by way of a single notice letter, or via more than one 
communication-the essential purposes of the VCAA have been 
satisfied.  Here, the Board finds that, because each of the 
four content requirements of a VCAA notice has been met, any 
error in not providing a single notice to the appellant 
covering all content requirements was harmless.  See, e.g., 
38 C.F.R. § 20.1102 (2004); Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).  

The Court in Pelegrini also held, in part, that a VCAA 
notice, as required by 38 U.S.C. § 5103(a), must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In this case, the initial AOJ decision was made 
prior to the veteran having been fully informed of the VCAA.  
However, the Board finds that any defect with respect to the 
VCAA notice requirement in this case was harmless error.  

As discussed above, the appellant has been provided "a 
meaningful opportunity to participate effectively in the 
processing of [his] claim by VA."  Mayfield, 19 Vet. App. at 
128.  Therefore, "[t]he timing-of-notice error was thus 
nonprejudicial in this case."  Mayfield, 19 Vet. App. at 
128, (holding that section 5103(a) notice provided after 
initial RO decision can "essentially cure[] the error in the 
timing of notice" so as to "afford[] a claimant a 
meaningful opportunity to participate effectively in the 
processing of ... claim by VA") (citing Pelegrini, 18 Vet. 
App. at 122-24).  In light of the content-complying notice 
that the RO provided prior to sending the case to the Board 
for de novo review, the appellant was not prejudiced by the 
delay in providing content-complying notice, because, under 
these circumstance, "the error did not affect the essential 
fairness of the adjudication", Mayfield, supra (holding 
timing-of-notice error nonprejudicial where fairness of 
adjudication was unaffected because appellant was able to 
participate effectively in processing of claim).

Finally, the Board notes that the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, held 
that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim, including the effective date of an 
award.  However, as the veteran's increased rating claim has 
been denied, no effective date will be assigned.  As such, 
the veteran has not been prejudiced by not having been 
informed of how effective dates are assigned in disability 
rating claims.    

Therefore, in the circumstances of this case, a remand would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.  Further 
development and further expending of VA's resources is not 
warranted.


ORDER

Entitlement to a compensable rating for malaria is denied.  



____________________________________________
C.W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


